Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered October 7, 2011 in a personal injury action. The order, among other things, denied plaintiff’s motion for leave to reargue his opposition to the summary judgment motion of defendant Frey Electric Construction Co., Inc.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Empire Ins. Co. v Food City, 167 AD2d 983, 984 [1990]). Present — Smith, J.P., Fahey, Peradotto, Sconiers and Martoche, JJ.